DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 8, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  A comma should be inserter after "device" (claim 1, line 1).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no support in the specification for the claim limitation of "the first magnetic layer includes a first sub-magnetic layer, a second sub-magnetic layer, and a sub-nonmagentic layer provided between the first sub-magnetic layer and the second sub-magnetic layer, wherein the first magnetic layer has a saturation magnetization which increases from the second main surface toward the first .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claimed limitation of "a first main surface side", as recited in claim 1, lines 6-7, is unclear as to whether said limitation is the same as or different from "a first main surface", as recited in claim 1, lines 3-4.
The claimed limitation of "the first sub-magnetic layer is thicker than the second sub-magnetic layer", as recited in claim 9, is unclear as to what of the first sub-magnetic layer is thicker than what of the second sub-magnetic layer applicant refers.
The claimed limitation of "a saturation magnetization", as recited in claim 10, is unclear as to whether said limitation is the same as or different from "a saturation magnetization", "a first saturation magnetization" and/or "a second saturation magnetization", as recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-11, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tang et al. (9,184,375).
As for claim 1, Tang et al. show in Figs. 2-3 and related text a magnetic memory device 100 comprising: 
a first magnetic layer 130 having a variable magnetization direction, and including a first main surface (adjacent to 120) and a second main surface (adjacent to 140) located opposite to the first main surface; 
a second magnetic layer 110 provided on a first main surface side of the first magnetic layer, and having a fixed magnetization direction; and 
a nonmagnetic layer 120 provided between the first magnetic layer and the second magnetic layer, 
wherein: 
a saturation magnetization of a part 132 of the first magnetic layer which is located close to the first main surface is higher than a saturation magnetization of a part 136 of the first magnetic layer which is located close to the second main surface (Fig. 3; note: saturation magnetization decreases with increasing B or Fe composition), and 

the first sub-magnetic layer includes a region close to the first main surface and has a first saturation magnetization, 
the second sub-magnetic layer includes a region close to the second main surface and has a second saturation magnetization lower than the first saturation magnetization, and 
the first sub-magnetic layer and the second sub-magnetic layer are in contact with the sub-nonmagnetic layer.

As for claim 2, Tang et al. show the first magnetic layer contains iron (Fe) and boron (B) (Col. 6, lines 39-40 and 45-46).

As for claim 3, Tang et al. show the first magnetic layer further contains cobalt (Co) (Col. 6, lines 39-40 and 45-46).

As for claim 4, Tang et al. show a concentration of iron (Fe) in the part of the first magnetic layer which is located close to the first main surface is lower than a concentration of iron (Fe) in the part of the first magnetic layer which is located close to the second main surface (Col. 6, lines 39-40 and 45-46 when (CoFe)1-xBx is used for 132 and Fe1-xBx is used for 136).

As for claim 5, Tang et al. show a concentration of boron (B) in the part of the first magnetic layer which is located close to the first main surface is lower than a 

As for claim 7, Tang et al. show the nonmagnetic layer contains magnesium (Mg) and oxygen (O) (Col. 5, line 55).

As for claim 8, Tang et al. show the sub-nonmagnetic layer has a thickness of 1 nm or more (Col. 7, lines 19-31 when thickness of 20 Å, 5 Å and 3Å are used for 130, 132 and 136, respectively).

As for claim 9, Tang et al. show the first sub-magnetic layer is thicker than the second sub-magnetic layer (Col. 7, lines 29-30).

As for claim 10, Tang et al. show the first magnetic layer has a saturation magnetization which increases from the second main surface toward the first main surface (Fig. 3; note: saturation magnetization decreases with increasing B or Fe composition).

As for claim 11, Tang et al. show an effective magnetic anisotropy energy of the part of the first magnetic layer which is located close to the first main surface is smaller than or equal to an effective magnetic anisotropy energy of the part of the first magnetic layer which is located close to the second main surface (Fig. 3; note: effective magnetic anisotropy energy decreases with decreasing B or Fe composition).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (9,184,375) in view of Jan et al. (2013/0221460).

Jan et al. teach in Fig. 2 and related text the first magnetic layer 36 further contains an added element selected from molybdenum (Mo) and tungsten (W), and a concentration of the added element in the part of the first magnetic layer 35 which is located close to the first main surface is lower than a concentration of the added element in the part of the first magnetic layer 34 which is located close to the second main surface ([0034]).
Tang et al. and Jan et al. are analogous art because they are directed to a magnetic memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tang et al. with the specified feature(s) of Jan et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include an added element selected from molybdenum (Mo) and tungsten (W) in the first magnetic layer, and a concentration of the added element in the part of the first magnetic layer which is located close to the first main surface is lower than a concentration of the added element in the part of the first magnetic layer which is located close to the second main surface, as taught by Jan 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811